DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 19 March 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 (See Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation “higher actinides” at lines 14 and 19-20.  However, it is unclear as to specifically which actinides are intended by the limitation “higher”.  Furthermore, the claim also recites limitations towards plutonium, an actinide, at lines 13 and 20.  It is unclear as to if plutonium is intended to refer to a specific actinide as a part of these higher actinides, or to a separate limitation.  Furthermore, both the limitations of “higher actinides” at lines 14 and 19-20 are introduced in the form of new limitations, not with “the” or “said”; therefore, it is unclear as to if these limitations intend to refer to the same component or to separate limitations.  
Further as to claim 1, the claim recites the limitation “while uranium oxide is still present” at lines 17-18.  The use of the term “still” indicates that uranium oxide has already been introduced as present in the electro-reduction cell; however, there is no limitation to this preceding lines 17-18.  
Further as to claim 1, the claim recites the limitation “the alloy” at lines 16 and 22.  However, the claim earlier recites two separate alloys, an alloy forming the cathode (at line 5) and a molten alloy formed from the spent nuclear fuel (at lines 13-14).  Therefore it is unclear as which limitations the instances of lines 16 and 22 intend to refer back to.  However, for the purpose of Examination it has been interpreted that both the instance of lines 16 and 22 intend to refer back to the molten alloy formed from the spent nuclear fuel of lines 13-14.  
As to claim 2, the claim recites the limitations of “cerium” and “neodymium”; however, claim 1, upon which claim 2 is dependent already introduces the limitation of lanthanides.  It is therefore unclear as to if the specific lanthanides of claim 2 intend to further limit the lanthanides of claim 1 or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 3, the claim recites the limitation of “electrolyte” at line 3.  However, claim 1, upon which claim 3 is dependent already introduces the limitation of “a halide salt electrolyte” at line 4. Therefore it is unclear as to if the limitation of claim 3 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 3, the claim recites the limitation “the actinides” at line 5.  However, claim 1, upon which claim 5 is dependent, discusses all of, plutonium, uranium and higher actinides, all thus “actinides” and it is unclear as to which of these limitations is being referred back to.  Furthermore, the claim recites “actinides” without “the” or “said” at line 8, rendering unclear as to not only which actinide 
As to claim 4, the claim recites the limitation “the actinides”.  However, claim 1, upon which claim 4 is dependent, discusses all of, plutonium, uranium and higher actinides, all thus “actinides” and it is unclear as to which of these limitations is being referred back to.
As to claim 6, the claim recites the limitation of “higher actinides”.  However, claim 1, upon which claim 6 is dependent already introduces the limitation of “higher actinides”. Therefore it is unclear as to if the limitation of claim 6 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
As to claim 7, the claim recites the limitation of “performing two rounds of extraction of actinides”.  However, claim 6, upon which claim 7 depends, already introduces the limitation of “extracting higher actinides”.  Therefore, it is unclear as to if the limitation of claim 7 intends to claim that two rounds of the step of claim 6 is performed or to refer to a separate step.  However, for the purpose of Examination the former has been interpreted.  
As to claim 8, the claim recites the limitations of “a batch of extracted alloy” and “a previous bath of extracted alloy”.  It is unclear as to if these limitations intend to narrow the extracted alloy or claim 1 to comprising at least two batches or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 8, the claim does not end if a period, rendering it unclear as to if additional limitations are intended to be present.  
As to claim 10, the claim recites the limitation “the alloy”.  However, claim 1 already introduces the limitations of an alloy forming the cathode (at line 5), a molten alloy formed from the spent nuclear fuel (at lines 13-14).  Therefore it is unclear as which limitation the limitation of claim 10 intends to refer 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the indication of allowable subject matter is the inclusion of the limitations towards a method for reprocessing spent nuclear fuel comprising utilizing an electro-reduction cell comprising a cathode comprising an alloy of uranium and the first metal as claimed to form a molten alloy of the first metal, uranium and higher actinides from a spent nuclear fuel comprising uranium oxide, plutonium and higher actinides and at least 1 mol of lanthanides per ton of uranium wherein the electro-reduction cell is operated at a temperature above the melting point of the formed molted alloy and wherein the formed molten alloy is extracted during the electrochemical reduction while uranium oxide is still present in the electro-reduction cell.  
It is common in the prior art to form uranium from uranium oxide by electrolytic methods; however, it is not common to form the uranium as a molten metal in the cell, but rather as a solid (see for example US 3,272,726), as uranium oxide is known to contaminate molten uranium produced (see for example, US 4,995,948 and the Non-Patent Literature “A Conceptual Cell for Electrowinning Liquid Uranium”).  While some art exists that does generate molten uranium from the uranium oxide (see, for example, US 3,081,237 and US 3,052,611) there are no teaches of performing this reduction with a cathode comprising uranium and the first metal as claimed, nor of continuous extraction of the alloy while uranium oxide is still present, nor is there any specific discussion of additional actinides or lanthanides or the formation of a uranium product comprising an alloy including the first metal from of the cathode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794